Citation Nr: 0837496	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  08-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran and B.B. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

In April 2008, the veteran testified at a hearing before an 
RO Decision Review Officer.  She also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2008.  Transcripts of these hearings are 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that at the time she was personally 
assaulted during service she sustained a neck injury.  At the 
Board hearing, she testified that during the assault, her 
neck was thrust upon a concrete building.  She had 
experienced neck problems ever since the assault.  She also 
testified that she sustained a post-service neck injury [from 
hitting her head on a bulkhead of a boat] in Hawaii in 1999 
for which she received treatment.  

Service connection has been established for post-traumatic 
stress disorder (PTSD) based on an in-service personal 
assault.  In connection with her claim for service connection 
for PTSD, she submitted a March 2005 psychological evaluation 
from B.B., MA, NCC.  At that time, she described that during 
the assault she hit her head and shoulder on the cement.

In connection with the present appeal, she submitted the 
evidence described below.  

A March 2002 private treatment record noted that the veteran 
complained of pain at the base of her skull.  The examiner 
noted an assessment of probable arthritis of the neck.  

A March 2003 report from Dr. R.D. indicated that the veteran 
presented to him with a chief complaint of pain and constant 
pressure at the base of her skull and her upper neck that had 
been going on "for some time."  She reported a history of a 
neck injury [from the bulkhead incident] in "2000."  Dr. 
R.D. reported that x-rays of the cervical spine showed 
moderate degenerative changes at C2-3 and C5-6.  Dr. R.D. 
concluded that the veteran might have cervical radiculopathy.  

In a March 2008 letter, C.K., ND, CNM, reported that she had 
been seeing the veteran since August 2001 for her "yearly 
exams."  C.K. indicated that the veteran had complained of 
chronic neck pain off and on "over the years" and that she 
had reported to her in February 2004 a history of a neck 
injury [from the bulkhead incident] in "May 2003."  Most 
recently, however, C.K. noted that the veteran revealed that 
she was physically assaulted in service during which time she 
struck her head and was choked.  C.K. essentially opined that 
the veteran's neck pain was the result of the in-service 
physical assault and the post-service neck injury aggravated 
her pre-existing symptoms.  

The Board observes that C.K. did not have the benefit of a 
review of the veteran's entire claims file in rendering her 
opinion.  It is also not apparent from her letter if she has 
any expertise or specialized training in orthopedics.  In 
light of competent evidence of a current disability, evidence 
of an in-service physical assault, and an indication that the 
claimed disability may be associated with an incident of the 
veteran's service, but insufficient competent medical 
evidence to make a decision on the claim, the Board finds 
that it is necessary to afford the veteran an examination and 
obtain a nexus opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 
2002), 38 C.F.R. § 3.159(c)(4)(i) (2007).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom the veteran received 
treatment for her neck since service, to 
include treatment she reportedly received 
in Hawaii.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  

2.  Obtain VA treatment records 
pertaining to any treatment the veteran 
received for her neck from the Manchester 
VAMC dating since August 2007.

3.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
determine the nature of any current neck 
disorder and to provide an opinion as to 
its possible relationship to service.  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current neck disorder is related 
to an incident of the veteran's military 
service. 

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

